Case 7:19-cv-08216-KMK-JCM Document 35-1 Filed 07/31/20 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Po

MATTHEW ZEKANOVIC,
Plaintiff,
~against-

AUGIE’S PRIME CUT OF Civ. No.: 1:19-cv-08216 (KMK)}(JCM)
WESTCHESTER, INC., ET AL,

Defendants.

 

*

NEGOTIATED SETTLEMENT AGREEMENT

WHEREAS, Plaintiff Matthew Zekanovic and Defendants, Augie’s Prime Cut of
Westchester, Inc., Salvatore Barone, and Audrey Hochroth, (collectively “Defendants”) desire to
resolve, settle and agree to the dismissal with prejudice of all claims and all issues raised in or by
Plaintiff's Complaint without further litigation or adjudication, and to preclude al] further or
additional claims which Plaintiff (including, but not limited to, any present or former spouses,
dependents, heirs, counsel, executors, successors, agents, assigns or representatives of Plaintiff,
referred to collectively herein as “Plaintiff”} has made or could make against the Defendants;

WHEREAS, Plaintiff and Defendants understand and agree that Defendants (which
includes any present or former parent corporation[s], co-employers, subsidiaries, divisions,
affiliated entities, acquiring entities, purchasers of assets or stock, investors, joint ventures,
shareholders, successors, counsel, reinsurers, insurers, assigns, administrators, executors, officers,
partners, board members, directors, agents, representatives or employees thereof, collectively

referred to throughout this Agreement as “Defendants” unless otherwise provided herein) denies
Case 7:19-cv-08216-KMK-JCM Document 35-1 Filed 07/31/20 Page 2 of 16

each and every allegation of wrongdoing, including, but not limited to, the allegations and
statements contained in the pleadings, and in any other document or statement whatsoever;

WHEREAS, Plaintiff and Defendants understand and agree that neither the making
of this Negotiated Settlement Agreement (hereinafter referred to as the “Agreement”) and the
General Release attached hereto as Exhibit A, nor anything contained herein, shall be construed or
considered in any way to be an admission by Defendants of guilt or noncompliance with any
federal, state, or local statute, law, order, regulation or ordinance, public policy, tort (whether
intentional, negligent or otherwise), contract (whether oral or written, express or implied),
common law, policies, practices or procedures or of any other wrongdoing whatsoever; and,

WHEREAS, this action shall be dismissed in its entirety and with prejudice subject
to the terms of Plaintiff's and Defendants’ stipulation:

NOW, THEREFORE, IT IS STIPULATED AND AGREED BY AND BETWEEN
THE PARTEES that:

1. Plaintiff's Commitments: In exchange for the promises made by Defendant in
Paragraph “2” below, Plaintiff agrees as follows:

A. Execution of Documents:

(I) Plaintiff will execute, or cause to be executed by his attorneys,
all documents and all supplemental, further or modifying documents, including, but not limited to
the Stipulation of Final Dismissal with Prejudice, needed to settle, dismiss and withdraw with
prejudice the captioned action filed in the United States District Court, Southem District of New
York, Case No. 19-cv-08216 (KMK)(JCM) (referred to herein as the “Lawsuit”).

(If) Plaintiff shall execute and deliver to Defendants a General

Release in the form attached hereto as Exhibit “A” and shall cause to be executed by his attorneys
Case 7:19-cv-08216-KMK-JCM Document 35-1 Filed 07/31/20 Page 3 of 16

a Stipulation of Final Dismissal with Prejudice attached hereto as Exhibit “B.” Based upon such
documents, the Stipulation of Final Dismissal with Prejudice shall be entered herein and in any
other proceeding upon presentation hereof by Defendants or by any other entity to any court of
competent jurisdiction, agency, arbitration or other forum upon any claim made by, relating to or
on behalf of Plaintiff.

(ID Plaintiff affirms that he has not filed, caused to be filed, or
presently is a party to any claim, complaint, or action against Defendants in any court, agency or
other forum other than the Lawsuit. In the event that, for any reason, any complaint, suit, action,
charge, claim or proceeding relative to any allegation or cause of action alleged in the Lawsuit is
not wholly or finally dismissed, Plaintiff shall authorize his attorneys of record herein to
immediately take all actions needed to obtain dismissal thereof and to provide proof of any such
dismissal to Defendant’s legal counsel; Plaintiff shall not obtain or accept any recovery or relief
from any such proceeding; and Plaintiff shall reimburse Defendants for the legal fees and costs
incurred in defending any action or proceeding caused or permitted by Plaintiff to be brought on
or before the effective date of this Agreement (other than with respect to the instant action),

B. Bifurcated Release of Claims:

(J) In consideration for the full Settlement Amount, Plaintiff is
providing the Defendants with two separate releases. The Settlement Amount is being divided
equally between resolving claims specifically brought in the complaint and limited to the FLSA
and NYLL, and all other claims that could have been asserted, for which a general release is being

provided.
Case 7:19-cv-08216-KMK-JCM Document 35-1 Filed 07/31/20 Page 4 of 16

(I) FLSA Release. In consideration for $17,500, Plaintiff
knowingly and voluntarily releases and forever discharges Defendants of and from any allegation
or cause of action arising under the Fair Labor Standards Act.

(ill) New York Labor Law Release of Claims. In consideration
for $17,500.00, Plaintiff knowingly and voluntarily releases and forever discharges Defendants of
and from any allegation or cause of action not alleged in the Lawsuit, or which could have been
alleged in the Lawsuit, including, but not limited to, any claims for retaliation, in accordance with
the accompanying General Release attached hereto as Exhibit “A.”

(V) Except to enforce the terms of this Agreement, Plaintiff shall
not institute, be represented in, participate in or perinit to be submitted or filed on Plaintiff’s behalf
any claim arising from the allegations in the Lawsuit prior to the execution of this Agreement
whatsoever, whether in an individual, class or other action, before any administrative agency,
court, or other forum or accept any relief or recovery from or against Defendants. In the event any
class or collective action is brought against Defendants that includes or may include Plaintiff,
Plaintiff immediately shall withdraw therefrom without obtaining or accepting any relief or
recovery upon learning of Plaintift’s inclusion or will be in breach hereof.

Cc. Non-Disparagement: Plaintiff agrees that he will not take any action
including without limitation the making of any oral or written statement, which damages,
disparages, or otherwise diminishes the reputation and/or services of Defendants, or make or solicit
any comments, statements or the like to the media or to others that are derogatory or detrimental
to them or their name, except as to truthful statements regarding the Lawsuit. Defendants will not
take any action which disparages Plaintiff or make or solicit any comments, statements or the like

to the media or to others that are derogatory or detrimental to him or his name, except as to truthful
Case 7:19-cv-08216-KMK-JCM Document 35-1 Filed 07/31/20 Page 5 of 16

statements regarding the Lawsuit, and will not directly or indirectly solicit or refer others to bring
actions against the Defendants.

D. Employment Verification: To the extent Plaintiff requires any
employment reference or verification, Plaintiff agrees to direct all inquiries to Audey Hochroth. In
response to any such inquiries, Mrs, Hochroth or her designee will only provide a neutral reference
relating to the dates of Piaintiff’s employment and positions held.

2. Voluntary Resignation And No Re-Employment: Plaintiff acknowledges and
agrees that his employment with Defendant ended in June of 2019. Plaintiff acknowledges that
because of circumstances unique to him, he does not wish to hold any position with Defendants or
any affiliated entities now or in the future and, therefore, shall not apply in the future for
employment with any entity owned or operated by Defendants or any affiliated entities. In the
event Plaintiff applies to an entity owned or operated by Defendants or any affiliated entities,
Plaintiff acknowledges that Defendants or the affiliated entity may deny employment and Plaintiff
waives any claim with regard to such denial. However, in the event Plaintiff is employed by an
entity that is acquired by the Defendants as a result of a sale or merger, or becomes associated with
Defendants in any other manner, Plaintiff shall not be terminated for this reason alone.

3. Consideration: In exchange for the promises made herein by Plaintiff, including
the general and unlimited release of all claims against Defendants as set forth in the General
Release annexed hereto as Exhibit A, Defendants agrees to pay to Plaintiff the total settlement sum
of Thirty Five Thousand Dollars and No Cents ($35,000.00), referred to as the “Settlement
Amount”,

A. Defendants will pay the Settlement Amountwithin thirty (30) days of

Defendants’ counsel’s receipt of a executed originals of this Agreement that has not been revoked
Case 7:19-cv-08216-KMK-JCM Document 35-1 Filed 07/31/20 Page 6 of 16

by Plaintiff and the General Release attached hereto as Exhibit “A” executed by Plaintiff, Court
approval of this settlement, and the Stipulation attached hereto as Exhibit “B” executed by
Plaintiff's counsel, as follows:

(1) The gross sum of TEleven Thousand Four Hundred Sixty-Six
Dollars and Sixty-Seven Cents ($11,466.67), less applicable taxes, representing payments for any
and all alleged monetary or economic damages. Defendants shall issue Plaintiff and IRS Form W-

2 with respect to this payment;

(1) The gross sum of Eleven Thousand Four Hundred Sixty Six
Dollars and Sixty-Six Cents ($11,466,66), representing payments for any and all liquidated
damages. Defendants shall issue Plaintiff and RS Form 1099 with respect to this payment;

(I) The sum of Twelve Thousand Sixty-Six Doilars and Sixty-
Seven Cents ($12,066.67), as and for attorneys’ fees and costs, payable to the order of “El-Hag &
Associates, P.C.” for which an IRS Form 1099 will be issued to “El-Hag & Associates, P.C.” as

Plaintiff's counsel;

B. The Settlement Amount is paid as and for consideration for the Plaintiff's
releases of claims as set forth in Paragraph 1(8); and,

C. Default, Time is of the essence concerning the Defendants’ obligation to
pay the Settlement Amount. If the Defendants fail to timely pay the Settlement Amount, then this
Agreement shall become null and void having no further effect, as if this Agreement was never
created. In such case, the Plaintiff shall have the right to reinstate the lawsuit (1:19-cv-08216
(KMK)(JCM)) and continue litigation. The Court shall retain jurisdiction over this matter until the

Settlement Amount is paid. The Defendants agree to toll any applicable statutes of limitations until

the Settlement Amount is paid in full,
Case 7:19-cv-08216-KMK-JCM Document 35-1 Filed 07/31/20 Page 7 of 16

D. In the event that any federal, state and local taxing authority or court
determines that taxes, interest, penalties or other monies are due by Plaintiff as a result of the
payment of the Settlement Amount, said taxes, interest, penalties or other monies shall be the sole
obligation and liability of Plaintiff, who agrees to hold harmless and to indemnify Defendants from
any tax-related or other liability, including interest and penalties associated with Plaintiff's failure
to pay any income taxes on the Settlement Amount. In this connection, Defendants and Plaintiff
expressly agree that should any taxing authority request information concerning any payments
made to Plaintiff under this Agreement or render any assessment, decision, ruling or order
conceming payments under this Agreement, the Party receiving such request, assessment,
decision, ruling or order will notify the other Party to this Agreement prior to responding to, and

within five (5) calendar days of the receipt of such request assessment, decision, ruling or order.

Notwithstanding the foregoing, Plaintiff shall not be responsible for any
employer payroil taxes or other related taxes that are normally borne by employer. Additionally,
Plaintiff shall only be required to indemnify the Defendants for any tax liability for which Plaintiff
is found to be required to pay and that the Defendants paid on his behalf. And, Plaintiff shall only
be required to indemnify the Defendants if he refuses to cooperate in any investigation or
proceeding that is being conducted by a taxing authority such as the Internal Revenue Service or
the New York State Department of Taxation and Finance, such that his failure to cooperate causes

the Defendants to incur unnecessary costs and expenses associated with any such investigation or

proceeding.
Case 7:19-cv-08216-KMK-JCM Document 35-1 Filed 07/31/20 Page 8 of 16

4. Affirmations:

A. Other Claims: Other than in the instant action, Plaintiff has not filed, or
caused to be filed, and presently is not a party to any claim, complaint, or action that is currently
pending against Defendants in any forum. Plaintiff further affirms that, upon the payment of the
consideration herein, he has been paid or has received all leave (paid or unpaid), compensation,
wages, bonuses, commissions, and/or benefits to which he may be entitled and confirms that no
other leave (paid or unpaid), compensation, wages, bonuses, comunissions or benefits are due to
him except as provided in this Agreement, (and waives and releases any claims thereto). Plaintiff
further affirms he has no known workplace injuries or occupational diseases.

B. Medicare and/or Medicaid: Plaintiff affirms that his claims against
Defendants do not involve any injury, illness, incident or accident in which medical expenses were,
or are expected to be, incurred. Accordingly, Plaintiff affirms that Medicare has no interest in the
monetary consideration paid to Plaintiff under this Agreement. Plaintiff also affirms that, as of
the date he has executed this Agreement, no conditional payments have been made to him by
Medicare. Plaintiff agrees to indemnify and hold Defendants and their insurers harmless from any
and all liability, including, without limitation, all penalties, interest and other costs that may be
imposed by the Centers for Medicare and Medicaid Services (“CMS”) for any Medicare
reimbursement obligation that may arise from the monetary consideration paid to Plaintiff under
this Agreement. Plaintiff further agrees to: (i) reasonably cooperate with Defendants and their
insurers upon request with respect to any information needed to satisfy the reporting requirements
under Section 111 of the Medicare, Medicaid, and SCHIP Extension Act of 2007, if applicable,
and any claim that the CMS may make and for which Plaintiff is required to indemnify Defendants

under this paragraph, and (ii) waives any and all future actions against Defendants and their
Case 7:19-cv-08216-KMK-JCM Document 35-1 Filed 07/31/20 Page 9 of 16

insurers for ally private cause of action for damages pursuant to 42 U.S.C. § 1395y(b}(3)(A).
Plaintiff further represents that no Medicaid payments have been made to or on behalf of Plaintiff
arising from or related to any of the allegations set forth in this Lawsuit, and that no liens, claims,
demands, subrogated interests, or causes of action of any nature or character exist or have been
asserted arising from or related to any such claims. Plaintiff further agrees that he shall be
responsible for satisfying all such liens, claims, demands, subrogated interests, or causes of action
that may exist or have been asserted or that may in the future exist or be asserted.

C. Execution: The terms of this Agreement are the product of mutual
negotiation and compromise between Plaintiff and Defendants, and is deemed to have been
mutually drafted by Plaintiffs and Defendants’ counsel. The meaning, effect and terms of this
Agreement have been fully explained to Plaintiff by his counsel. Based upon advice of counsel
and his own understanding, Plaintiff hereby confirms that he fully understands that this Agreement
settles, bars and waives any and all allegations and causes of actions alleged in the Lawsuit against
Defendants as of the date of the execution of the Agreement.

D. Defendants represent that they have consulted with their accountant
and/or other professional advisors conceming the wages paid to Plaintiff and the reporting thereof.
And based on their professional advice, the Defendants have formed a good faith belief that
Plaintiff has been paid properly paid throughout his tenure of employment with Defendants and
that the Defendants properly reported Plaintiff’s earnings during such time. Defendants further
represent that no edits amendments, or other modifications concerning the reporting of Plaintiff’s
earings is necessary or required. This representation is a materially inducement to Plaintiff

entering into this Agreement.
Case 7:19-cv-08216-KMK-JCM Document 35-1 Filed 07/31/20 Page 10 of 16

5. Non-Admission of Wrongdoing. Plaintiff and Defendants agree that neither
this Agreement nor the furnishing of the consideration provided for herein shall be deemed or
construed, at any time or for any purpose, as an admission by either party of any liability or
unlawful conduct of any kind.

6. Fees, Costs and Disbursements. Each party shall bear its own attorneys’ fees,
costs and disbursements, except as otherwise stated in Paragraph “2.”

7. Section Headings: Section headings are used herein for convenience of
reference only and do not affect the meaning of any provision of this Agreement.

8. Entire Agreement: This Agreement (which incorporates as covenants the
representations and clauses in the introductory “Whereas” clauses) and the attached General
Release, represents the complete understanding between Plaintiff and Defendants. No other
promises or agreements shall be binding or shall modify this Agreement. This Agreement can be
modified only by a written document, signed by Plaintiff and by Defendants or their respective
legally designated representatives, which recites the specific intent to modify this Agreement. This
Agreement and the attached General Release are made in New York and shall be interpreted under
the laws of said State. The language shall be construed as a whole according fo its fair meaning
and not strictly for or against any of the parties. The Parties expressly consent that any action or
proceeding relating to the enforcement of this Agreement and/or to the enforcement of the General
Release attached hereto as Exhibit A will only be brought in a court located in the State of New
York, in the County of Westchester,. The Parties expressly waive their right to bring any such
action or proceeding in any other jurisdiction. Should any provision of this Agreement and/or the
General Release be declared illegal or unenforceable by any court of competent jurisdiction, and

such provision camot be modified to be enforceable, excluding the general release language, such

10
Case 7:19-cv-08216-KMK-JCM Document 35-1 Filed 07/31/20 Page 11 of 16

provision shall immediately become null and void, leaving the remainder of this Agreement in full
force and effect. However, if any portion of the General Release language is ruled to be
unenforceable for any reason by a court of competent jurisdiction in an action commenced by
Plaintiff or by any other person on behalf of Plaintiff, then Plaintiff shall take all reasonable steps
to execute a modified release that provides the Defendants with the broadest release of claims
permitted by law, but only for claims arising prior to the execution date of this Agreement.

9. Capability to Waive Claims: Plaintiff expressly represents that he is able to
affect a knowing and voluntary waiver and general release of all claims, as contained herein and
in the attached General Release, and to enter into this Agreement and is not affected or impaired
by illness, use of alcohol, drugs or other substances or otherwise impaired. Plaintiff is competent
to execute this Agreement and to waive any and all claims against Defendants alleged in the
Lawsuit. Plaintiff certifies that he is not a party to any bankruptcy, lien, creditor-debtor or other
proceeding which would impair his right to settle this case and to waive all claims he has against
Defendant alleged in the Lawsuit.

10. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and each of which shall together constitute one and the same
agreement. This Agreement will not become enforceable until executed by Plaintiff and
Defendants, delivered to all parties, and approved by the Court. A signature made on a faxed or
electronically mailed copy of the Agreement or a signature transmitted by facsimile or electronic
mail, including but not limited to .PDF electronic versions transmitted via email, shalt have the

same effect as the original signature.
Case 7:19-cv-08216-KMK-JCM Document 35-1 Filed 07/31/20 Page 12 of 16

Plaintiff is not over 40 so there is no age discrimination claims. This is
unnecessary language. The parties knowingly and voluntarily sign this Negotiated Settlement

Agreement as of the date(s) set forth below:

Dated: 06 /. 24 /20 22,2020 By: Weck Ci

MATTHEW ZEKANOVIC, Plaintiff

Dated: / a/eor 2020 By: rene

AUGIE’S PRIME CUT OF WESTCHESTER, INC.,

Defen by: Salvatore Barone, Pres.
Dated: af za | eet" 020 By: ACEA J 2

SALVATORE BARONE, Defendant

 

 

. eo
Dated: ap hf Zot , 2020 By:_

 

AUDREY HOCHROTH, Defenttant

12
Case 7:19-cv-08216-KMK-JCM Document 35-1 Filed 07/31/20 Page 13 of 16

EXHIBIT A

13
Case 7:19-cv-08216-KMK-JCM Document 35-1 Filed 07/31/20 Page 14 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ms

 

MATTHEW ZEKANOVIC,

Plaintiff,

~apainst-
Civ. No.: 1:19-cy-08612 (KMK)(ICM)
AUGIE’S PRIME CUT OF
WESTCHESTER, INC. ET AL.,
Defendants.
GENERAL RELEASE

MATTHEW ZEKANOVIC, as “RELEASOR,” for and in consideration of the
monies paid to him, and other good and valuable consideration by or on behalf of Defendants,
Augie’s Prime Cut of Westchester, Inc., Salvatore Barone, and Audrey Hochroth, its/their current
and former parent corporations, co-employers, affiliates, subsidiaries, divisions, successors and
assigns, and their present or former parent corporations, affiliates, subsidiaries, divisions,
successors and assigns, (hereinafter “RELEASED ENTITIES”), and the Released Entities’ current
and former officers, executives, directors, board members, employees, shareholders,
representatives, administrators, fiduciaries, agents, attorneys, insurers, reinsurers, employee
benefit programs (and the trustees, administrators, fiduciaries and insurers of any such programs),
collectively referred to as “RELEASEES,” as set forth in the Negotiated Settlement Agreement
resolving the above captioned action, releases and forever discharges the RELEASEES from all
allegations and claims stated in the Complaint in the above-captioned matter, including but not
limited to any claim for emotional distress or physical injury, or any claim for costs, fees, or other
expenses including attorneys’ fees incurred in this matter or any other action based upon any

conduct occurring up to and including the date of the execution of this General Release, including
Case 7:19-cv-08216-KMK-JCM Document 35-1 Filed 07/31/20 Page 15 of 16

any matter or claims which Plaintiff has, had or could have had against the Defendants, including
claims for retaliation, from the beginning of the world to the date of this General Release, except
as may be expressly provided for in the Negotiated Settlement Agreement. However, nothing in
this GENERAL RELEASE will prohibit RELEASOR from instituting legal proceedings to
enforce the terms of the Parties’ Negotiated Settlement Agreement. RELEASOR understands this
General Release includes, but is not necessarily limited to, all claims stated, or which could have
been stated, in the Complaint related to RELEASOR’s employment or the cessation of that
employment with Defendant;

RELEASOR hereby confirms that he has been afforded up to twenty-one (21)
calendar days to consider the Parties’ Negotiated Settlement Agreement and this General Release,
and has been advised in writing to consult with an attorney of RELEASOR’S choosing prior to
executing the Negotiated Settlement Agreement and this General Release. RELEASOR may
revoke the accompanying Settlement Agreement and this General Release for a period of seven
(7) calendar days following the day RELEASOR signs the accompanying Settlement Agreement
and this General Release. Any revocation within this period must be submitted, in writing to
Jaazaniah Asahguii, Esq., c/o Gaines, Novick, Ponzini, Cossu & Venditti, LLP, and state, “I hereby
revoke my acceptance of our agreement and general release.” This revocation must be personally
delivered to James Lee, Esq. or his designee, or mailed to Jaazaniah Asahguii, Esq., Gaines,
Novick, Ponzini, Cossu & Venditti, LLP, 1133 Westchester Avenue, Suite N202, White Plains,
New York 10604 and postnarked within seven (7) calendar days after the day RELEASOR sign
this General Release and the accompanying Settlement Agreement.

RELEASOR agrees that any modifications, material or otherwise, made to this

General Release or the accompanying Settlement Agreement, do not restart or affect in any manner
Case 7:19-cv-08216-KMK-JCM Document 35-1 Filed 07/31/20 Page 16 of 16

the original up to twenty-one (21) calendar day consideration period.

Having elected to execute the Negotiated Settlement Agreement and this General
Release, to fulfill the promises set forth herein which pertain to RELEASOR, and to receive
thereby the consideration set forth therein, RELEASOR freely and knowingly, and after due
consideration and consultation with his counsel, voluntarily enters into this General Release,
intending to waive, settle and release any and all claims RELEASOR has against the RELEASEES
alleged in the Complaint, or could have against RELEASEES.

This GENERAL RELEASE may only be changed by the mutual written agreement
of the RELEASOR and the RELEASEES.

IN WITNESS WHEREOF, the RELEASOR has hereunto set his hand and seal on

   

A e
this / 4 day of } , 2020.
“ Mace 2
atthew Zekanovic
STATE OF NEW YORK. )

OR a ) ss

COUNTY OF WESTCHESTER  )

TT ee
On uly i 7 , 2020, before me, the undersigned, personally appeared

MATTHEW ZEKANOVIC, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument and acknowledged

to me that he executed the same in his capacity, and that by his signature on the instrument, the

individual, or the person upon behalf of which the ey the instrument

GARY KIERNAN |

= date or Naw 46

Notary ood 16222008
Qualitied ‘Notary PGbuOy.
Commis=_ ed 2d

Me 142.193 O86 |

    

 

 
